Citation Nr: 1644827	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-00 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased evaluation for degenerative arthritis and disc disease of the cervical spine, rated 10 percent disabling prior to March 31, 2011, and over 20 percent thereafter.

2. Entitlement to an increased evaluation for right lower extremity radiculopathy, currently rated at 20 percent.

3. Entitlement to an increased evaluation for left lower extremity radiculopathy, currently rated at 20 percent.

4. Entitlement to an increased evaluation for left upper extremity radiculopathy, currently rated at 30 percent.

5. Entitlement to an increased evaluation for boxer knuckles with ankylosis of fingers, right hand, rated at 10 percent prior to July 29, 2015 and 40 percent thereafter.

6. Entitlement to an increased evaluation for degenerative arthritis and disc disease of the lumbar spine currently rated at 20 percent.  

7. Entitlement to an increased evaluation for migraine headaches, currently rated at 50 percent.

8. Entitlement to service connection for a dental condition.

9. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

10. Entitlement to service connection for Gulf War syndrome, manifested by joint pain as due to an undiagnosed illness.

11. Entitlement to service connection for bilateral ankle condition.

12. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from December 1976 to December 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)                in Cleveland, Ohio, then Chicago, Illinois.  Jurisdiction remained with the RO                      in Chicago.  In February 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A May 2012 Decision Review Officer (DRO) hearing was held at the Regional Office.  Since then, additional rating actions have awarded further compensation for service-connected disabilities of         the cervical spine and right hand, reflected in the incremental increased ratings indicated.  The appeal continues for higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).    

Two of the above-referenced claims are being voluntarily withdrawn by the Veteran.  See 38 C.F.R. § 20.204 (2016).  

The Board is deciding the issue of increased rating for migraine headaches.               The remaining issues still before the Board however are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Through request at the February 2016 Board hearing the Veteran withdrew from appeal claims for entitlement to service connection for a psychiatric disorder, and joint pain associated with Gulf War syndrome.

2. Migraine headaches are already rated at the maximum schedular level.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of the claims for service connection for a psychiatric disorder including PTSD, and for joint pain due to Gulf War syndrome, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria are not met for a higher than 50 percent award for migraine headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims Withdrawn on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before                 the Board promulgates a decision.  38 C.F.R. § 20.204.  In February 2016,                  the Veteran withdrew the appeal regarding the issues of entitlement to service connection for an acquired psychiatric disorder including PTSD; and service connection for Gulf War syndrome, manifested by joint pain as due to an undiagnosed illness.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims on appeal and they are dismissed.

II. Claim Under Appellate Review

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements          as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2016).  

In this matter, the RO completed development of the evidence of record, including arranged for VA Compensation and Pension examinations.  A Board hearing was held, during which the Veteran received proper assistance in furtherance of this claim.  While the claims identified in the remand below are being sent back to the AOJ to consider in the first instance extensive VA medical records, the Board may decide the claim involving migraines at this time because the primary decisional factor (apart from extraschedular consideration) is the maximum compensation available within rating criteria.

Under Diagnostic Code 8100, migraine headaches are rated at 0 percent (noncompensable) where there are infrequent attacks.  Migraines with characteristic prostrating attacks averaging one in two months over the last several months are rated at 10 percent.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months are evaluated at 30 percent. Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent.  38 C.F.R.                  § 4.124a.  

Here, essentially, the Veteran cannot receive in excess of 50 percent schedular rating for headaches alone.  It is not necessary to conduct a substantive review of evidence at this time, other than indicate that VA examination history is generally consistent with the award (most recent examination showed mild to moderate level disability).  Nor is there an underlying syndrome part of service-connected disability warranting increase, under applicable diagnostic code.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Veteran at the Board hearing indicated his awareness that he already received the maximum 50 percent.  He did raise further argument that he was entitled to compensation for his migraines prior to November 20, 2007, which is the effective date of the increase to 50 percent level.  However, record review does not show the Veteran actually has a claim for increase pending before November 20, 2007.  If the Veteran intends to bring a claim still for earlier effective date than November 20, 2007, for the 50 percent rating or other component of the rating history, he can file an additional claim with the Regional Office on the matter.    

Apart from the rating schedule, the Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between        the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The Veteran and his attorney-representative have not identified any symptoms not recognized by the rating criteria, nor have alleged that the rating criteria are inadequate.  This includes such allegations regarding the service-connected migraine disability in itself, and/or in combination with other present service-connected disability.  In summary, the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

The claim of service connection for an acquired psychiatric disorder, including PTSD, is withdrawn from the appeal.  The appeal is dismissed as to this issue.

The claim of service connection for Gulf War syndrome, manifested by joint pain as due to an undiagnosed illness, is withdrawn from the appeal.  The appeal is dismissed as to this issue.

The claim for rating higher than 50 percent for migraine headaches is denied.


REMAND

Regarding the remaining claims, unfortunately, these cannot be decided.               Rather, the electronic record within the Veterans Benefits Management System (VBMS) reflects the addition of a voluminous set of VA outpatient medical records in April 2016, several entries and several records, received from the Veteran's attorney and sent to the Regional Office.  Given that the VA Form 9              (Substantive Appeal) for most issues on appeal was received January 2013,           the Regional Office must have opportunity to review this evidence in the first instance.  Therefore, the case must be remanded to the RO to prepare an additional Supplemental Statement of the Case (SSOC).

The claims of increased evaluation for cervical spine disorder, and left lower, right lower and left upper extremity radiculopathy, themselves fall under a different subset of VA law, since appealed within the last year.  Under revised appellate process when VA Form 9 is received post-February 2, 2013 the Board may consider in the first instance evidence the claimant provided to the AOJ. See 38 U.S.C.A. §7105 (e) (West 2014).  However, completeness and other reasons indicated (and best compete copies obtained) the Board will remand these claims as well.                    

In particular, recent precedential holding requires additional medical findings to evaluate musculoskeletal disabilities, such as the neck and back spine disorders.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (discussing parameters of VA musculoskeletal Compensation and Pension examinations, with respect to literal requirements articulated in 38 C.F.R. § 4.59).  

Additionally, the Veteran should clarify whether he is seeking entitlement to outpatient treatment in regard to a dental condition as opposed to entirely for compensation, and if so, VA Compensation and Pension examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, including original copies consistent with treatment dates of those directly provided (to the Regional Office) in April 2016.  Then associate these records with the VBMS file.

2. Then schedule the Veteran for VA examination to determine the severity of his service-connected lumbar and cervical spine disorders. The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected back and neck disorders.  The examiner should report complete range of motion findings for the thoracolumbar spine.  Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions               (as appropriate).  Additionally, the examiner must document all functional loss of the thoracolumbar and cervical spine, including due to pain on use, weakness, repetitive motion, flare-ups, fatigue, and incoordination. Any functional loss must be documented in terms of additional lost degrees of range of motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
Further, identify and describe the frequency and severity of all incapacitating episodes of Intervertebral Disc Syndrome (IVDS) of the thoracolumbar and/or cervical spine, if any, (an "incapacitating episode" being defined as requiring physician-prescribed bedrest).

The examiner should provide a complete rationale for all opinions provided.

3. Clarify with the Veteran whether he is seeking service connection for a dental condition for VA outpatient treatment services.  Only if so, then afford him a dental examination. 

4. Review the claims file. If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


